Per Curiam.
The case was tried without a jury in the Second District Court of Newark, and judgment was given for the plaintiff for $425. The action was instituted by the plaintiff to recover for damages to her automobile, by reason of a collision with the defendant’s car.
*118The defendant filed a counter-claim, but the same was withdrawn upon motion of an attorney (not representing the plaintiff) for dismissal of the counter-claim, on the ground that the claim had been paid, and a release given by the defendant to the plaintiff.
The first point argued is that there was error in not granting the defendant a direction, because the plaintiff was guilty of contributory negligence as a matter of law. The essential facts were that the plaintiff looked as she approached the street intersection; that she traveled fifty feet to the point of the collision, while the defendant traveled one hundred and fifty feet. From these facts the defendant argues that the plaintiff was negligent in not stopping her car, since had she looked, or looked effectively, she would have seen defendant’s car approaching. This situation prevented a question of fact for the court sitting as a jury.
The next point argued is that the plaintiff admitted liability in that she paid defendant’s damage, and accepted his release therefor. The release was not in evidenc, and no evidence was offered to bring home to the plaintiff the payment of defendant’s loss, or the acceptance of his release. This also presented a fact question.
The judgment will be affirmed.